Citation Nr: 0300090	
Decision Date: 01/03/03    Archive Date: 01/15/03	

DOCKET NO.  00-16 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disability, to include as the result of exposure to 
herbicides.

2.  Entitlement to service connection for chronic 
sinusitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1966 
to February 1968.  

This matter arises from various rating decisions rendered 
since November 1999 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, that denied 
the benefits now sought on appeal.  Following compliance 
with the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.  

In June 2001, the Board remanded the case for further 
action and adjudication.  That was accomplished, and the 
case was returned to the Board on November 18, 2002 for 
further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  The veteran had active military service in the 
Republic of Vietnam during the Vietnam Era.  

3.  The veteran has not been diagnosed as suffering from a 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in the Republic of 
Vietnam.  

4.  A chronic skin disability, to include tinea corporis, 
did not arise during the veteran's military service, and 
is not related to an incident of the veteran's military 
service.  

5.  Chronic sinusitis did not have its onset during the 
veteran's active military service, and is not attributable 
to an incident of the veteran's military service.  


CONCLUSIONS OF LAW

1.  A chronic skin disability, to include tinea corporis, 
was not incurred in or aggravated by the veteran's active 
military service; nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

2.  Chronic sinusitis was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002), eliminated the well-
grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159 (2002)).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) that is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
§ 3(a) (codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA. 

In the present case, the Board finds that VA's redefined 
duty to assist has been fulfilled under the applicable 
statute and regulations.  VA must notify the veteran of 
evidence and information necessary to substantiate his 
claims, and inform him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159(b) (2002)); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was issued a 
statement of the case, as well as supplemental statements 
of the case, that informed him of the evidence used in 
conjunction with his claims, the pertinent laws and 
regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  Parenthetically, he 
was given comprehensive notice of the impact of the VCAA 
on his claims in the supplemental statement of the case 
issued to him in September 2002.  Thus, he was provided 
adequate notice as to the evidence needed to substantiate 
his claims.  He also was given an opportunity to submit 
additional evidence in support of his claims.  In 
addition, the Board remanded the case to the RO for 
further action and adjudication consistent with the VCAA.  
The record indicates that all relevant facts have been 
properly developed, and all evidence necessary for 
equitable disposition of the issues on appeal has been 
obtained.  As such, VA has no outstanding duty to inform 
the appellant that any additional information or evidence 
is needed.  Moreover, as the record is complete, the 
obligation under the VCAA for VA to advise a claimant as 
to the division of responsibilities between VA and the 
claimant in obtaining evidence is moot.  Finally, in view 
of the relatively narrow questions of law and fact on 
which this case turns, the Board concludes that there is 
no reasonable possibility that any further development 
could substantiate the claims.  

II.  Service Connection for a Chronic Skin Disability

The veteran contends that he developed a chronic skin 
disability while serving in the Republic of Vietnam.  
Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, 
active military service.  See 38 U.S.C.A. § 1110.  In 
addition, with chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, shall be service 
connected, unless clearly attributable to intercurrent 
causes.  For a showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  See 38 C.F.R. § 3.303(b).  If the chronicity 
provision does not apply, service connection may still be 
granted if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, 
and competent evidence relates the present condition to 
that symptomatology.  Id.  Additionally, veterans who 
served on active military, naval, or air service, in the 
Republic of Vietnam during the period beginning January 9, 
1962, and ending May 7, 1995, who have a disease specified 
by statute shall be granted service connection for such 
disease based upon the presumptive provisions of 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  In this regard, 
the only skin disability afforded such presumption is 
chloracne or other acneiform diseases consistent with 
chloracne.  Id.  It is within this context that the 
veteran's claim for service connection for a skin 
disability must be evaluated.  

Service medical records indicate that the veteran was seen 
for an allergic rash on his hands in February 1966, and in 
November 1966, tinea pedis and tinea corporis were 
diagnosed and treated.  He was seen in June 1967 for an 
infection in the little and index fingers of the left 
hand.  This was treated with medication.  He then was seen 
in August 1967 for several areas of cellulitis believed to 
be due to bamboo poisoning.  This also was treated with 
medication.  In January 1968 he was treated for  inclusion 
cysts of the left buttocks and left scrotum.  The former 
was removed under local anesthesia, while the latter 
dissolved without further treatment.  During a physical 
examination conducted in conjunction with his discharge 
from military service, his skin was observed to be normal.  

The veteran submitted a claim for service connection for a 
skin disorder in March 1999.  A statement from his ex-wife 
was submitted in conjunction with that claim.  Therein, 
she indicated that the veteran had a periodic rash on his 
hands that at times was so severe it affected the use of 
the veteran's hands. 

Records of the veteran's private medical treatment in 
April 1999 reflect the presence of scabbed lesions on his 
forearm.  No other abnormalities of the skin were 
observed; however, the examiner indicated that the veteran 
generally had very dry skin.  

The veteran underwent a VA dermatological examination in 
August 2001.  While the examiner did not state so, the 
record indicates that the claims file was made available 
for review.  The examiner indicated that the veteran had 
last been seen at the dermatology clinic in June 1999.  
The veteran gave a history of tinea cruris and tinea 
corporis of 30 years' duration.  He indicated that he 
believed these disorders began while he was serving in the 
Republic of Vietnam.  The examiner observed that a KOH 
test performed in 1999 had been positive for hyphae, but 
that this had improved "100 percent" as the result of 
topical treatment.  The veteran indicated that since then, 
this intermittently recurs.  Physical examination of the 
veteran's face, neck, chest, back, abdomen, upper and 
lower extremities, groin, and feet was negative for any 
suspicious lesions.  However, the veteran had a 4-
centimeter angular erythematous plaque with mild white 
scale and a couple of areas of hemorrhagic crusts on the 
left dorsal forearm.  The examiner diagnosed a very mild 
tinea corporis infection, and concluded that this was not 
likely related to the infection that the veteran had 
previously experienced in the Republic of Vietnam.  

The foregoing indicates that there is no reasonable basis 
upon which to grant the benefit sought on appeal.  The 
veteran was not diagnosed with a chronic skin disability 
while in military service.  Although treated for various 
skin disorders, these apparently resolved. At the time of 
his discharge from military service, his skin was observed 
to be normal.  The first clinical evidence of a skin 
disorder occurred many years after military service.  This 
is true, notwithstanding the statement of the veteran's 
ex-spouse.  While she is competent to observe 
abnormalities of the veteran's skin, she is a lay person, 
and unqualified to offer an opinion regarding either the 
nature or etiology of any disorder associated with the 
veteran's skin.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Finally, the Board observes that the only 
currently diagnosed disorder of the veteran's skin, namely 
tinea corporis, is not a disorder subject to the 
presumptive provisions regarding herbicide exposure 
contained in 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
Given that a chronic skin disability was not demonstrated 
during service, that continuity regarding such a 
disability has not been demonstrated since military 
service, and that the only medical opinion regarding the 
currently diagnosed tinea corporis is to the effect that 
it is not related to the veteran's military service, the 
claim must be denied.  

III.  Service Connection for Chronic Sinusitis.


The veteran contends that he developed a chronic sinus 
disorder during military service.  He refers to treatment 
for sinusitis during military service and post service 
medical treatment for this disorder in support thereof.  
The provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303 
are incorporated herein by reference.  

The veteran's service medical records indicate that he was 
treated for various colds and upper respiratory infections 
during military service.  He also was treated for 
epiglottitis.  He was treated for sinus congestion on one 
occasion in August 1967.  

The veteran underwent a VA examination of his sinuses in 
September 2001.  The examiner specifically indicated that 
he had the veteran's records before him.  He reviewed the 
veteran's pertinent inservice medical treatment, and noted 
that the veteran stated that he began having particular 
difficulties with a post nasal drainage and phlegm 
beginning in 1974.  The veteran also indicated that a 
private physician had placed hoses in his nose several 
times to help drainage in that area.  However, there is no 
record of that treatment.  The physician noted that the 
veteran had been seen on one occasion in the 1990's for 
Eustachian tube dysfunction, and that he apparently also 
had been treated in the ENT Clinic at the Wade Park VA 
Medical Center.  Treatment included the insertion of a T 
tube for a left Eustachian tube dysfunction.  The veteran 
complained of nasal congestion, worse on the left, and 
facial pressure and pain that he experiences during the 
course of most winters.  He also indicated that at the 
time of the examination, he was relatively asymptomatic.  
Examination included a flexible fiberoptic nasopharyngeal 
laryngoscopy.  This revealed a deviated nasal septum off 
the crest anteriorly to the left.  Moderately severe 
bilateral septal deviation with a history of remote trauma 
was noted.  Some mild mucosal irritations on the left 
septum were observed, but there was no evidence of 
purulence.  The examiner concluded that the foregoing 
findings were consistent with a chronic rhinitis with 
septal deviation.  He also noted that the veteran had 
definite nasal symptomatology that could be associated 
with his septal deviation.  The examiner concluded that 
the veteran's service medical records did not indicate any 
association between any event during military service and 
the development of his current nasal complaints.

The foregoing does not offer a clinical basis upon which 
to predicate a grant of service connection for chronic 
sinusitis.  Although the veteran was treated for sinusitis 
on one occasion during military service, no evidence of a 
"chronic" disability was noted at that time.  See 
38 C.F.R. § 3.303(b).  Nor has evidence of continuity of 
symptomatology been forthcoming.  Finally, the only 
medical opinion regarding current symptomatology 
associated with the veteran's sinuses belies any 
relationship between current findings and the veteran's 
military service.  The only indication in the record of a 
possible relationship between the disability claimed and 
the veteran's military service is contained in statements 
submitted by the veteran.  However, the veteran also is a 
layman, and is not qualified to render medical opinions.  
See Espiritu, 2 Vet. App. 492.  Absent medical evidence 
indicating a nexus between the disability claimed and the 
veteran's military service, the benefit sought on appeal 
must be denied.  

The Board finds as to all material issues that the 
evidence is not evenly balanced and that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F. 3d 1072 
(Fed. Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only 
requires that the Board "consider" all the evidence and 
material of record; the benefit of the doubt provision 
only applies where there is an approximate balance of 
positive and negative evidence).  



ORDER

Service connection for a chronic skin disability, to 
include as the result of exposure to herbicides, is 
denied.  

Service connection for chronic sinusitis is denied.  


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

